Citation Nr: 0830773	
Decision Date: 09/11/08    Archive Date: 09/22/08

DOCKET NO.  05-33 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of cold 
weather injury (hands, feet, ears, nose and fungal infections 
of nails and feet).  

2.  Entitlement to service connection for residuals of a 
broken nose.

3.  Entitlement to service connection for bilateral hearing 
loss.  

4.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Van Wambeke, Associate Counsel
INTRODUCTION

The veteran served on active duty from November 1959 to 
November 1962.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied the claims.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claims so that he is afforded 
every possible consideration.  Such development would ensure 
that his due process rights, including those associated with 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2007), are met.

As an initial matter, the veteran reports receiving in-
patient treatment related to cold weather injury during the 
winter of 1960 - 1961 at the Army Hospital in Berlin, 
Germany.  See December 2003 VA Form 21-526.  Review of the 
service treatment records reveal that records from the McNair 
Dispensary in Berlin and the U.S. Army Hospital (USAH) in 
Berlin have been obtained from the National Personnel Records 
Center (NPRC).  None of these records, however, relate to 
treatment for a cold weather injury and it is unclear whether 
these comprise the veteran's complete records.  On remand, 
the RO/AMC should make efforts to obtain all clinical and in-
patient records associated with treatment the veteran 
received during service.  

The veteran has reported receiving treatment at the VA clinic 
in Winter Park, Florida.  Review of the claims folder does 
not reveal that the RO has obtained records from this 
facility.  Review of the claims folder also reveals that most 
of the VA treatment records from the Outpatient Clinic (OPC) 
in Orlando, Florida, were submitted by the veteran.  These 
records do not appear complete.  On remand, the RO/AMC should 
obtain the veteran's complete VA treatment records from the 
Orlando OPC, and any records from the clinic in Winter Park, 
and associate them with the claims folder.  

One of the VA records submitted by the veteran is a September 
2005 audiology consult note from the VA OPC in Orlando.  
Although audiological testing was not conducted, the examiner 
reported that the speech recognition score in the left ear 
was 92 percent, which corresponds to a finding of hearing 
loss in the left ear per VA standards.  See 38 C.F.R. § 3.385 
(2007).  The examiner reported reviewing the veteran's DD 
214, which showed the veteran served in the 2nd battalion/6th 
infantry group such that it was the examiner's opinion that 
it is as likely as not that the veteran's in-service noise 
exposure is related to his bilateral hearing loss.  The 
examiner also reported that review of the veteran's progress 
notes reveal that his tinnitus began 10 years ago, such that 
it was not at least as likely as not related to in-service 
noise exposure.  As this opinion was rendered without review 
of the veteran's claims folder, fundamental fairness to the 
veteran warrants that the veteran be provided a VA 
compensation and pension (C&P) audio examination for the 
purpose of obtaining a detailed history of noise exposure and 
to obtain audiological measurements.  

With respect to residuals of a broken nose, the service 
medical records show that veteran suffered a chip fracture of 
the tip of the nasal bone in March 1961 and a transverse 
fracture through the mid-portion of the nasal bone in April 
1961.  The veteran has indicated that he has difficulty 
breathing.  A VA examiner in March 2005 stated that it is 
more likely than not that the veteran's present complaints 
related to his nose are a result of the injuries he received 
during service.  However, a disability of the nose was not 
diagnosed.  On remand, the veteran should be afforded an 
appropriate VA examination to clarify this matter.

The March 2005 VA examiner also stated that the veteran's 
present complaints related to his hands and feet are a result 
of the injuries (i.e., cold injuries) he received during 
service.  However, residuals of cold injuries of the hands 
and feet were not diagnosed.  On remand, the veteran should 
be afforded an appropriate VA examination to clarify this 
matter.

The veteran is hereby notified that it is his responsibility 
to report for any scheduled examination and to cooperate in 
the development of the case, and that the consequences of 
failing to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2007).

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel 
Records Center (NPRC) and request copies 
of the veteran's clinical records and 
in-patient records from the U.S. Army 
Hospital in Berlin, Germany, during the 
winter of 1960-1961 relative to alleged 
treatment for cold weather injury.  If 
no records can be found, indicate 
whether the records do not exist and 
whether further efforts to obtain the 
records would be futile.

2.  Obtain the veteran's complete 
treatment records from the VA Outpatient 
Clinic in Orlando, Florida and the VA 
clinic in Winter Park, Florida.  

3.  Thereafter, make arrangements for 
the veteran to have an appropriate 
examination to determine whether current 
hearing loss and tinnitus disabilities 
exist, and if so, their etiology.  The 
claims folder, to include a copy of this 
remand, must be made available to and 
reviewed by the examiner in conjunction 
with the examination report.  Any 
indicated studies should be performed.  
A thorough history of noise exposure 
(including post-service occupational and 
recreational exposure) should be 
obtained from the veteran.  

The examiner is asked to state whether 
it is at least as likely as not (that 
is, a probability of 50 percent or 
greater) that any current hearing loss 
and/or tinnitus is related to the 
veteran's military service, including 
noise exposure.

The examiner must provide a 
comprehensive report including complete 
rationale for all opinions and 
conclusions reached.

4.  Make arrangements for the veteran to 
have an appropriate examination to 
determine whether a current nose 
disability exists, and if so, its 
etiology.  The claims folder, to include 
a copy of this remand, must be made 
available to and reviewed by the 
examiner in conjunction with the 
examination report.  Any indicated 
studies should be performed.  

The examiner is asked to state whether 
it is at least as likely as not (that 
is, a probability of 50 percent or 
greater) that any current disability of 
the nose is related to the veteran's 
military service, including the injuries 
he suffered in March 1961 and April 
1961.

The examiner must provide a 
comprehensive report including complete 
rationale for all opinions and 
conclusions reached.

5.  Make arrangements for the veteran to 
have an appropriate examination to 
determine whether he has current 
residuals of cold weather injuries of 
the hands, feet, ears, nose and/or 
fungal infections of nails and feet.  
The claims folder, to include a copy of 
this remand, must be made available to 
and reviewed by the examiner in 
conjunction with the examination report.  
Any indicated studies should be 
performed.  

The examiner is asked to state whether 
it is at least as likely as not (that 
is, a probability of 50 percent or 
greater) that any current disability of 
the hands, feet, ears, nose, and skin 
and nails of the feet is related to the 
veteran's military service, including as 
a result of cold weather injuries.

The examiner must provide a 
comprehensive report including complete 
rationale for all opinions and 
conclusions reached.

6.  Finally, readjudicate the claims on 
appeal.  If the benefits sought on 
appeal are not granted, issue an updated 
supplemental statement of the case and 
give the veteran and his representative 
an appropriate amount of time to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007). 


